Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) between Cache, Inc., a Delaware
corporation, and Anthony DiPippa (“Executive”), is made as of the 7th day of
November, 2014 (the “Effective Date”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control and to ensure a smooth and
orderly transition in the event of a Change in Control.  Therefore, in order to
accomplish these objectives, the Board has authorized the Company to enter into
this Agreement with the Executive.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      This Agreement shall be between the
Company and the Executive named above for all periods during which the Executive
serves in the capacity as an officer of the Company.

 

2.                                      Certain Definitions.

 

(a)                                 “Company” shall mean Cache, Inc. and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

(b)                                 “Cause” shall mean:

 

(i)                                     Executive’s conviction, guilty plea or
plea of nolo contendere with respect to (A) any felony, or (B) any misdemeanor
involving fraud, theft, dishonesty, wrongful taking of property, embezzlement,
bribery, forgery or extortion;

 

(ii)                                  Executive’s fraudulent, unlawful, grossly
negligent or willful misconduct in connection with Executive’s duties;

 

(iii)                               Executive’s material breach of this
Agreement or any material policy or procedure of the Company;

 

(iv)                              misappropriation of funds by Executive; or

 

(v)                                 substance abuse, illegal drug use or
habitual insobriety.

 

--------------------------------------------------------------------------------


 

(c)                                  “Change in Control” shall mean:

 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 under the Exchange
Act) of more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors  (“Company Voting Securities”);

 

(ii)                                  Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)                               the sale of the Company substantially as an
entirety (whether by sale of stock, sale of assets, merger, consolidation or
otherwise).

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(e)                                  “Date of Termination” shall mean the date
of the termination of Executive’s employment with the Company for any reason.

 

(f)                                   “Disability” shall have the meaning
provided in the Company’s Long Term Disability policy in which the Executive
participates.

 

(g)                                  “Good Reason” shall mean:

 

(i)                                     any material reduction in the
Executive’s authority, duties or responsibilities without the Executive’s
written consent, excluding for this purpose an action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(ii)                                  any material reduction in the Executive’s
base salary, annual incentive bonus opportunity or long-term incentive
opportunity, other than an across-the-board reduction applicable to similarly
situated executives of the Company;

 

2

--------------------------------------------------------------------------------


 

(iii)                               the Company requiring the Executive to be
based at any office or location more than fifty miles from the Executive’s
principal business location immediately prior to a Change in Control; or

 

(iv)                              any failure by the Company to comply with and
satisfy Section 6(c) of this Agreement;

 

provided, however, that Good Reason shall not exist under this
Section 2(g) unless the Executive provides written notice to the Company within
ninety (90) days after the initial existence of the circumstances asserted to
constitute Good Reason, and the Company refuses or fails to cure such
circumstances (if susceptible to cure) within thirty (30) calendar days after
the receipt of such notice.

 

3.                                      Payment Upon a Change in Control in
Certain Situations.  If a Change of Control occurs while the Executive is
employed by the Company and (a) neither the Company nor the corporation
resulting from such Change in Control (or any parent corporation) has any class
of equity securities registered under Section 12 of the Exchange Act, or
(b) there is a material reduction in the Executive’s authority, duties or
responsibilities; then the Company shall pay to the Executive in a lump sum in
cash, an amount equal to twelve (12) months of the Executive’s base salary as in
effect immediately prior to the Change in Control.  Any payment pursuant to this
Section 3 shall be made within 30 days after the conditions herein have
occurred.

 

4.                                      Retention Bonus.  If a Change of Control
occurs while the Executive is employed by the Company and the Executive remains
continuously employed by the Company until six (6) months after a Change in
Control (the “Retention Date”), the Company shall pay the Executive a retention
bonus equal to (75%/) of the Executive’s base salary as in effect immediately
prior to the Change in Control.  The Retention Bonus shall be paid in a lump sum
in cash within 30 days after the Retention Date.

 

5.                                      Obligations of the Company Upon
Termination.  (a) Good Reason; Other Than for Cause, Death or Disability.  If,
within 6 months after a Change in Control, the Company terminates the
Executive’s employment other than for Cause, Disability or death, or the
Executive terminates employment for Good Reason:

 

(i)                                     The Company shall pay to the Executive
in a lump sum in cash the sum of:  (A) the Executive’s base salary through the
Date of Termination, to the extent not theretofore paid; (B) any annual bonus
earned with respect to a performance period that ended prior to the Date of
Termination, to the extent not theretofore paid; and (C) any accrued vacation
pay, to the extent not theretofore paid (the sum of the amounts described in
clauses (A), (B), and (C) shall be hereinafter referred to as the “Accrued
Obligations”).  The Accrued Obligations shall be paid within 30 days after the
Date of Termination.

 

(ii)                                  Subject to the Release required by
Section 8 hereof, for three (3) months after the Date of Termination, the
Company shall continue to provide medical and other welfare benefits to the
Executive and/or the Executive’s family at least equal to

 

3

--------------------------------------------------------------------------------


 

those which would have been provided to as of the date of the Change of Control,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the medical and other welfare benefits described herein shall
cease within 30 days of the Executive’s first day of new employment.

 

(b)                                 Death, Disability, Termination for Cause or
Without Good Reason.  If, within 6 months after a Change in Control, the
Executive’s employment is terminated (i) by reason of the Executive’s Death or
Disability, (ii) by the Company for Cause, or (iii) by the Executive without
Good Reason, this Agreement shall terminate without further obligations to the
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations.  Accrued Obligations shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination.

 

6.                                      Successors.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

7.                                      Arbitration.  The parties agree that any
and all disputes between the Executive and the Company arising out of, relating
to or concerning this Agreement shall be submitted exclusively to confidential,
final and binding arbitration before the American Arbitration Association.  The
parties hereby agree to arbitrate any disputes, in New York, New York, under the
American Arbitration Association’s Employment Arbitration Rules, and both
parties specifically consent to personal jurisdiction in such forum.  Each party
shall pay its own expenses of arbitration and the expenses of the arbitrator
shall be equally shared by the parties to the arbitration.  The parties
specifically waive their respective right to a trial by jury for any dispute or
controversy arising out of, relating to or concerning this Agreement.

 

8.                                      Release.  Notwithstanding anything
contained herein to the contrary, the Company shall only be obligated to make
the payments or provide any benefit under Section 5(a) (other than Accrued
Obligations) if: (a) within 21 days after the Date of Termination, the Executive
executes and provides to the Company a release of claims agreement in the form
attached hereto as Exhibit A, (the “Release”); (b) the Executive does not revoke
the Release; and (c) the Release becomes effective and irrevocable in accordance
with its terms.  The Company

 

4

--------------------------------------------------------------------------------


 

shall be obligated to provide the Release to the Executive promptly following
the Date of Termination.

 

9.                                      Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and be given by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid. 
Notices to the Executive shall be sent to the address of the Executive most
recently provided to the Company.  Notices to the Company should be sent to:

 

Cache, Inc.

256 West 38th Street

New York, NY 10018

Attention:  General Counsel

 

Notice and communications shall be effective when actually received by the
addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 the Company may withhold from any amounts
payable under this Agreement such Federal, state, local or other taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  The Executive and the Company acknowledge
that the employment of the Executive by the Company is “at will” and the
Executive’s employment may be terminated for any reason at any time prior to a
Change in Control by either the Executive or the Company, in which case the
Executive shall have no further rights under this Agreement.

 

(f)                                   Notwithstanding anything to the contrary
herein, this Agreement will expire and be of no further effect if a Change in
Control has not occurred or is not in process as of September 30, 2015.

 

10.                               Compliance with Section 409A of the Code.  It
is intended that the payments and benefits provided under this Agreement shall
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code.  This Agreement shall be construed, administered, and
governed in a manner that effects such intent, and the Company shall not take
any action that would be inconsistent with such intent.  Notwithstanding
anything contained in this Agreement to the contrary, (a) to the extent
necessary to comply with Section 409A of the

 

5

--------------------------------------------------------------------------------


 

Code, the Date of Termination shall mean the date of the Executive’s “separation
from service” within the meaning of Section 409A of the Code; (b) if the
Executive is a “specified employee” on the Date of Termination (as determined by
the Company in accordance with Section 409A of the Code), then to the extent
necessary to comply with Section 409A of the Code, any payments under this
Agreement that constitute a “deferral of compensation” within the meaning of
Section 409A of the Code and that are provided as a result of a “separation from
service” will be paid no earlier than the first business day that is at least 6
months after Date of Termination; and (c)  if the period set out in this
Agreement for the payment of benefits to the Executive following the Release
spans two calendar years, then, to the extent required to comply with
Section 409A of the Code, any such payment shall be made in the second calendar
year.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the Effective Date.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Anthony DiPippa

 

 

 

 

 

CACHE, INC.

 

 

 

 

 

By

/s/ Jay Margolis

 

Name:

Jay Margolis

 

Title:

Chief Executive Officer, & Chairman of the Board

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this
           day of             2014, by and between Cache, Inc. (the “Company”)
and                  (“Employee”).

 

1.                                      Employment Status. Employee’s employment
with the Company terminated effective as of [·], 20[·] (the “Separation Date”).

 

2.                                      Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Employee
with the benefits set forth in Sections 5(a) (ii) and 5(a) (iii) of the Change
in Control Agreement between the Company and Employee (the “CIC Agreement”),
upon the terms, and subject to the conditions, of the CIC Agreement.

 

3.                                      No Liability. This Release does not
constitute an admission by the Company or its affiliates or their respective
officers, directors, partners, agents, or employees, or by Employee, of any
unlawful acts or of any violation of federal, state or local laws.

 

4.                                      Release.  In consideration of the
payments and benefits set forth in Section 2 of this Release, Employee for
himself/herself, his or her heirs, administrators, representatives, executors,
successors and assigns (collectively, “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company, its
respective affiliates and their respective successors and assigns (the “Company
Group”) and each of its officers, directors, partners, agents, and former and
current employees, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them, from any and all claims, demands, actions, causes of action, costs,
attorney fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which Employee has, had, or may ever have against the Releasees
relating to or arising out of Employee’s employment or separation from
employment with the Company Group, from the beginning of time and up to and
including the date Employee executes this Release. This Release includes,
without limitation, (a) law or equity claims; (b) contract (express or implied)
or tort claims; (c) claims for wrongful discharge, retaliatory discharge,
whistle blowing, libel, slander, defamation, unpaid compensation, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing; (d) claims under or associated
with any of the Company Group’s incentive compensation plans or arrangements;
(e) claims arising under any federal, state, or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1963, and the
Americans with Disabilities Act of 1990, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair Labor
Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign,
federal, state or

 

A-1

--------------------------------------------------------------------------------


 

local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Employee’s employment with the Company Group or the separation of
Employee’s employment with the Company Group; provided, however, that nothing
herein shall release the Company Group from (i) any obligation under the CIC
Agreement; (ii) any obligation to provide benefit entitlements under any Company
benefit or welfare plan that were vested as of the Separation Date; and
(iii) any rights or claims that relate to events or circumstances that occur
after the date that the Employee executes this Release.

 

Without limiting the foregoing paragraph, Employee represents that Employee
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Employee may have against the Company as
of the date Employee signs this Release.  This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Employee
acknowledges that as of the date Employee signs this Release, Employee may have
certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626 and Employee voluntarily relinquishes any such rights or claims by
signing this Release.

 

In addition, nothing in this Release is intended to interfere with Employee’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Employee
believes he or she may have against the Releasees.  However, by executing this
Release, Employee hereby waives the right to recover remuneration, damages,
compensation or relief of any type in any proceeding that Employee may bring
before the Equal Employment Opportunity Commission or any state human rights
commission or in any proceeding brought by the Equal Employment Opportunity
Commission or any state human rights commission on Employee’s behalf.

 

5.                                      Bar.  Employee acknowledges and agrees
that if he or she should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against the Releasees with
respect to any cause, matter or thing which is the subject of the release under
Section 4 of this Release, this Release may be raised as a complete bar to any
such action, claim or proceeding, and the applicable Releasee may recover from
Employee all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees, along with the benefits set forth in Section 2 of the
Release.

 

6.                                      Governing Law.  This Release shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of New York, without regard to conflicts of law principles.

 

7.                                      Acknowledgment. Employee has read this
Release, understands it, and voluntarily accepts its terms, and Employee
acknowledges that he or she has been advised by the Company to seek the advice
of legal counsel (at Employee’s cost) before entering into this Release.
Employee acknowledges that he or she was given a period of at least 21 calendar
days within which to consider and execute this Release, and to the extent that
he or she executes this Release before the expiration of the 21 day period, he
or she does so knowingly and voluntarily

 

A-2

--------------------------------------------------------------------------------


 

and only after consulting his or her attorney. Employee acknowledges and agrees
that the promises made by the Company Group hereunder represent substantial
value over and above that to which Employee would otherwise be entitled.

 

8.                                      Revocation.  Employee has a period of 7
calendar days following the execution of this Release during which Employee may
revoke this Release by delivering written notice to the Company pursuant to
Section 9(b) of the CIC Agreement before 5:00 p.m. on the seventh day after
signing this Release.  This Release will not become effective or enforceable
until such revocation period has expired. Employee understands that if he or she
revokes this Release, it will be null and void in its entirety, and he or she
will not be entitled to any payments or benefits provided in this Release,
including without limitation under Section 2 of this Release.

 

9.                                      Miscellaneous. This Release is the
complete understanding between Employee and the Company Group in respect of the
subject matter of this Release and supersedes all prior agreements relating to
Employee’s employment with the Company Group, except as specifically excluded by
this Release. Employee has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. In
the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. Employee agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

 

10.                               Counterparts. This Release may be executed by
the parties hereto in counterparts, which taken together shall be deemed one
original.

 

CACHE, INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

A-3

--------------------------------------------------------------------------------